An unpub|islled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME C()URT OF THE STATE OF NEVADA

RUSSELL, No. 65880
Appellant_,

 Fll.§ ;

CHRISTINE PAPPAS_,
Respondent. AUG g 1 2[]]!¢

T Cl .L!NUE|‘AAN
F PREM COURT

 

DEPUTV CLERK

ORDER DISMISSING APPEAL

Appellant seeks to challenge a district court order denying his
request to amend a district courtsorder granting him in forma pauperis
status. As no statute or court rule authorizes an appeal from the
challenged order, it is not substantively appealable See NRAP 3A(b)
(listing orders and judgments from which an appeal may be taken); see
also Tczylor C'onsz‘.r. C'o. i). Hilton Hotels C'orp., 100 Nev. 207, 209, 678 P.2d
1152, 1153 (1984). Accordiiigly, we lack jurisdiction to consider this
appeal, and we

ORDER this appeal DISMISSED.

pettway @J_

Pickei’in g j

rises
0~4.)1 ,J_ = »/1 ,L __ ,J.

Parraguirre s Saitta

_1._

cc; Hon. David A. Hardy, District Judge
Russell
Demetras & O’Neill
Washoe District Court Clerk

Sur»nems Courrr
or
NEvAoA

"°’  o  /i » 2 iam